Citation Nr: 1813559	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-27 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for bilateral hearing loss (BHL).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972 and from January 2003 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Right Knee 

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by active service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports." 38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  To rebut the presumption of soundness under 38 U.S.C. § 1111 , there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

The Veteran entered onto his second period of active duty in January 2003.  The same month he completed a pre-deployment health assessment.  This form contains no indication of any preexisting knee condition.  The assessment "cleared" the Veteran and found him to be "fully fit."  Representatives of the medical command completed, signed, and certified portions of the form.  Accordingly, the Veteran is presumed sound as to his right knee at the time he began this period of active service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The evidence of record indicates the Veteran's right knee injury preexisted service.  The Veteran testified that his knee was first injured, outside of his active service periods, in a work place incident where he was struck by a tire.  VA treatment records show the Veteran sought treatment after a tire struck his knee in September 1992.  VA medical records also show the Veteran was treated for a knee pain in May and June of 2000.  Nonetheless, even if the Board finds that the Veteran's right knee disability clearly and unmistakably pre-existed service, on active duty in March 2003, the Veteran was examined for the purpose of "retention" and reported a history of "right knee trouble."  The examiner noted a "painful" right knee.  In July 2003, while still on active duty, the Veteran sought treatment for a knee injury.  The examiner noted a history of right knee pain for "several years."  Thus, as there were complaints of right knee problems during active service, the Board finds the evidence does not show by clear and unmistakable evidence that any preexisting knee condition was not aggravated by service.  Accordingly, the presumption of soundness is not rebutted and the question is one of direct service connection.

The VA examiner of January 2013 provided an opinion that the Veteran's knee disability was less likely than not incurred in or caused by an in service injury or event.  The rationale offered was that the Veteran had a preexisting workplace injury of the knee.  Because the Veteran must be presumed sound, the opinion is based on an inaccurate factual premise.  It is inadequate for determining the issues before the Board.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Bilateral Hearing Loss and Tinnitus

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims he suffers from bilateral hearing loss which is causally related to his active military service.  The medical evaluations, completed during his service with the Tennessee National Guard, provide extensive audiometric test data.  The March 1991 audiogram, obtained on his entry into the National Guard, records pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
no data
15
30
70
70
LEFT
no data
10
30
70
75

At that time the Veteran was found qualified for National Guard service, with noted high frequency hearing loss.  He was assigned a physical profile at level 2 for hearing.  Additional audiograms from 1992, 1993, 1996, and 1997 show continuing elevated puretone thresholds.  In November 1999 an audiogram recorded the following puretone thresholds:  
 



HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
50
85
75
LEFT
30
30
60
65
70

The Veteran was found qualified for retention in the National Guard and a physical profile score of 3 was assigned for his hearing loss disability.   

The January 2003 pre-deployment health assessment documented a continuation of the level 3 physical profile for hearing.  As this physical profile is associated with audiometric testing demonstrating hearing loss under VA regulations, the Board finds that hearing loss was noted at the time the Veteran entered active service.  See also McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that some degree of hearing loss would nonetheless be entitled to the presumption of soundness under 38 U.S.C. § 1111 if the hearing loss did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385).

The Board notes that there is no notation of the Veteran suffering from tinnitus in his pre-deployment health assessment.  As this condition is not clearly incorporated into the physical profile score assigned for the Veteran's hearing, it is not noted on his entrance exam and the Veteran must be presumed sound as to tinnitus.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  While tinnitus is capable of lay observation, there is no lay evidence of record describing the onset of the condition or any link to the Veteran's active service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

A VA audiology examination was provided in February 2013.  The examiner conducted audiometric and speech recognition testing.  However, the examiner was unable to provide an opinion as to the etiology of either hearing loss or tinnitus because she believed the Veteran had responded to the tests with "poor reliability."  The examiner found the test results invalid because of poor agreement between the "[s]peech reception thresholds (SRTs) and pure tone averages (PTSs)."  There is no indication of any steps take to address difficulties encountered during the examination, such as providing additional testing.  

The audiology examination is inadequate as it does not describe the claimed disabilities in sufficient detail for the Board to make a fully informed evaluation.  Stelf, supra.  As such, the Board finds the Veteran should be afforded another opportunity to participate in a VA audiology examination to obtain an opinion to help substantiate his claim.  The Veteran is advised VA examinations are not intended to develop negative evidence to deny his claims; they are provided to assist him in obtaining competent medical evidence to establish his claims.  The Veteran is further advised "[t]he duty to assist is not always a one-way street" and failure to participate in VA examinations will result in his claims being considered based on the evidence of record, which is currently insufficient to establish his claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board acknowledges the Veteran's submission, with waiver of review by the AOJ, of a September 2015 audiology evaluation note.  However, the note does not provide a medical opinion linking hearing loss or tinnitus to the Veteran's active service and is insufficient to allow the Board to determine service connection on these issues.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination regarding his service connection claim for a right knee disability.  The examiner should be instructed that because no right knee disorder was noted on the Veteran's January 2003 pre-deployment health assessment, the Veteran is presumed sound as to his right knee on entry in to service.  The examiner must disregard any evidence suggesting the Veteran had any preexisting right knee disorder prior to active duty military service in 2003.  

The examiner should identify and diagnose any disability of the Veteran's right knee.  Then the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disability is caused by or related to active duty military service.  The examiner should specifically address the Veteran's knee complaints during active duty in 2003.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

2.  Schedule the Veteran for a new examination regarding his service connection claim for bilateral hearing loss and tinnitus, preferably with an examiner other than the February 2013 VA examiner.  If hearing loss as defined by VA regulations is demonstrated, the examiner must address the following:

a.  The selected examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss is at least as likely as not (50 percent probability of greater) the result of aggravation during the Veteran's period of service in 2003, including as the result of acoustic trauma in service.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the in-service aggravation.  

b.  The selected examiner must provide an opinion as to whether the Veteran's current tinnitus is at least as likely as not (50 percent probability of greater) caused or aggravated by any injury, disease, or event during active military service, including as the result of acoustic trauma in service.  

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  If military noise exposure is ruled out as a likely causative factor, the examiner must provide an explanation for why this is so.  


3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



